             Case 1:20-cv-04604-KPF Document 47 Filed 03/05/21 Page 1 of 2




                                                                           MEMO ENDORSED
March 5, 2021
VIA ECF & EMAIL
Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov
       Re:      Ideavillage Products Corp. v. Copper Compression Brands LLC et al
                Civil Action No. 20-cv-04604-KPF
                Joint Letter Motion Requesting Extension of Remaining Discovery Deadlines &
                Adjournment of Pretrial Conference
Dear Judge Failla:

        In accordance with Your Honor’s Individual Rules of Practice in Civil Cases, specifically Rule
2(D), the parties to the above case, through their respective counsel, are writing to jointly request a three
(3) month extension of all remaining discovery deadlines, as reflected on the [Proposed] Revised
Scheduling Order submitted herewith, and an adjournment of the pretrial conference, currently scheduled
for April 15, 2021 at 10:00 AM to July 15, 2021 at 10:00 AM, or whenever is convenient for the Court.
The parties previously sought an extension of the following deadlines, and all such requests were granted
by the Court: the time for Defendants to respond to the Amended Complaint (Docket Entry Nos. 21-22),
and the time for the parties to complete a settlement conference (Docket Entry Nos. 35-36). Defendants
also requested an adjournment of the initial pretrial conference, which was likewise granted by the Court
(Docket Entry Nos. 26-27). This is the parties’ first request for an extension of any of the discovery
deadlines set forth in the Civil Case Management Plan and Scheduling Order (Docket Entry No. 43) and
an adjournment of the pretrial conference. The parties timely served discovery requests and responses;
however, the parties’ document production remains ongoing. Given the broad scope of discovery, and
in order to permit the parties adequate time to diligently gather and produce all responsive, relevant
documents, and for depositions to occur thereafter, the parties respectfully submit that there is just cause
for the extension and adjournment sought herein.
       We thank the Court for its time and consideration.
 Respectfully submitted,
 EPSTEIN DRANGEL LLP                                 GOLDBERG COHEN LLP

 BY: S/ Kerry B. Brownlee                            BY: S/ Lee A. Goldberg
 Kerry B. Brownlee (KB 0823)                         Lee A. Goldberg (LG 9423)
 kbrownlee@ipcounselors.com                          lgoldberg@goldbergcohen.com
 Jason M. Drangel (JD 7204)                          Morris E. Cohen (MC 4620)
                                                     1
             Case 1:20-cv-04604-KPF Document 47 Filed 03/05/21 Page 2 of 2


  jdrangel@ipcounselors.com               mcohen@goldbergcohen.com
  60 East 42nd Street, Suite 2520         Limor Wigder
  New York, New York 10165                lwigder@goldbergcohen.com
  (212) 292-5390                          1350 Avenue of the Americas, 3rd Floor
  Attorneys for Plaintiffs                New York, NY 10019
  Ideavillage Products Corp. and          (646) 380-2087
  IDVC, LLC                               (646) 380-2084
                                          Attorneys for Defendants Copper Compression
                                          Brands, LLC and Copper Compression LLC




Application GRANTED, with the condition that no further extensions of
discovery will be granted under any circumstances. The deadline for fact
discovery is hereby extended to April 8, 2021. The deadline for expert
discovery is hereby extended to May 24, 2021. The conference scheduled
for April 15, 2021, is hereby ADJOURNED to May 25, 2021, at 10:00 a.m.
At the appointed time, the parties shall call 888-363-4749 and enter
access code 5123533.

Dated:      March 5, 2021                 SO ORDERED.
            New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE




                                           2
